DARDEN, Judge
(concurring in the result) :
My views that the lawfulness of an order must be determined separately from a Secretary’s denial of an application for discharge are fully set out in United States v Stewart, 20 USCMA 272, 276, 43 CMR 112 (1971). A summary of my position is that:
“. . . [T]here is no constitutional right to refuse military orders because of conscientious objection; no statutory provision makes conscientious objection or a Secretary’s improper denial of a conscientious objector’s discharge application a defense in a military trial and the regulation permitting submission of discharge applications by in-service conscientious objectors contains no authority for the litigation of this issue at a court-martial.”
I continue to believe, as I expressed in Stewart, that:
“. . . [A] ction by the Secretary of a military department on such an application, even if erroneous, does not operate to end the obligation of a member of the armed forces to obey orders that are otherwise law*570ful. Such an obligation does not end until the member is separated by competent orders. An ex parte determination by a member that his rights have been denied is no more a justifiable excuse for refusing to comply with an otherwise lawful order than is a member’s contention that he has been unlawfully inducted a defense to an unauthorized absence (United States v Scheunemann, supra), or a prisoner’s belief that his sentence is irregular or voidable a defense to prosecution for escape. Aderhold v Soileau, 67 F2d 259 (CA5th Cir) (1933); Godwin v United States, 185 F2d 411 (CA8th Cir) (1950); Bayless v United States, 141 F2d 578 (CA9th Cir) (1944). ‘The idea that a soldier’s tenure in the service may be terminated by him at will, or that a selectee may enter the army on a trial basis and stay if he likes it or leave if he does not, is wholly foreign to the military concept in time of war, and diametrically opposed to the necessary policy of any sovereign.’ Mayborn v Heflebower, 145 F2d 864, 866 (CA5th Cir) (1944).”
I would answer the first certified issue in the negative.